Fourth Court of Appeals
                                          San Antonio, Texas
                                                October 29, 2021

                                             No. 04-21-00399-CV

                     IN THE INTEREST OF C.L.B. AND S.T.B., CHILDREN

                      From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-19721
                             Honorable Antonia Arteaga, Judge Presiding

                                                 ORDER
        The trial court clerk has filed a notification of late record, stating that the appellant failed
to pay or make arrangements to pay the fee for preparing the clerk’s record and that appellant is
not entitled to preparation of the clerk’s record without paying the fee. 1

        It is therefore ORDERED that appellant provide written proof to this court on or before
November 12, 2021, that either (1) the clerk’s fee has been paid or arrangements have been
made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of
appeal if appellant fails to comply with an order of this court).



                                                               _________________________________
                                                               Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2021.



                                                               ___________________________________
                                                               MICHAEL A. CRUZ, Clerk of Court



1
 The court reporter has also filed a notification of late record, stating that the appellant is not entitled to appeal
without paying the fee, and that the appellant has failed to pay the fee or make arrangements to pay the fee for
preparing the reporter’s record. Because this appeal may be subject to dismissal, the court reporter’s notification of
late record is HELD IN ABEYANCE.